Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2013/0004822).
Regarding claim 1, Hashimoto discloses a battery pack, comprising: 
an enclosure assembly including a polymer-based component (enclosure 16 including 14, as depicted in Fig. 21 and see paragraph 110 which discloses the base 14 can be made of a polymeric (urethane) resin) that establishes at least a portion of an outermost surface of the 
a channel or tubing integrated into a floor of the polymer-based component (see Fig. 21 which illustrates tubing/pipe 60 within a channel created in the polymer base 14),
wherein the floor establishes an interior component contacting surface of the polymer based component (the top surface of floor 14 is in the interior of the enclosure of Fig. 21). 
wherein the channel or tubing is configured to establish a cooling circuit for thermally managing a battery internal component housed within the polymer-based component (such a limitation is directed toward an intended use/operation of the claimed channel and tubing and does not structurally define the claimed apparatus, see MPEP §2114). 
Regarding claim 3, Hashimoto further discloses the polymer-based component is a tray made of a solid polymer-based material (such as a solid urethane group resin, as described in paragraph 110). 
Regarding claim 5, Hashimoto further discloses the channel is a molded-in channel formed in the floor of the polymer-based component (see paragraph 110 which discloses a molded/potted member 14 around pipes 60), and a heat exchanger plate (12) received over the molded-in channel (see Fig. 21) to establish a serpentine passage of the cooling circuit between the channel and the heat exchanger plate (see serpentine passage formed by pipe 60 in Fig. 20). 
Regarding claim 7, Hashimoto further discloses the heat exchanger plate is secured to the polymer-based component by an overmolding (heat exchanger plate 12 is sealed to waterproof sheet 19, paragraph 19, and waterproof sheet 19 is fixed to tray 16/1 via molding/sealant 18 as depicted below in annotated Fig. 21).  

    PNG
    media_image1.png
    317
    277
    media_image1.png
    Greyscale

Regarding claim 8, Hashimoto further discloses the channel is a molded-in channel formed in the floor (as described in paragraph 110 and discussed in the rejection of claim 4 above), and the tubing (60) is received within the molded-in channel (as depicted in Fig. 21) such that the battery pack includes both the channel and the tubing (as illustrated in Fig. 21). 
Regarding claim 9, Hashimoto further discloses the tubing is integrated into the floor by an overmolding (see annotated Fig. 21 below which illustrates an overmolding). 

    PNG
    media_image2.png
    202
    161
    media_image2.png
    Greyscale

Regarding claim 10, Hashimoto further discloses the battery internal component is a battery array (see battery array in Figs. 1 and 5), a bussed electrical center (BEC), or a battery electric control module (BECM). 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0210469).
Regarding claim 11, Yang discloses a battery pack, comprising: 
an enclosure assembly including a tray (5) and a cover (1) received over the tray; 
a molded-in channel formed in a floor of the tray (see channels 7 formed by molding of tray 5, paragraph 33); 
a heat exchanger plate (plate 1 and 11) secured over the molded-in channel (see Fig. 1 which discloses the plate 1/11 over the floor 5); and 
a structural adhesive or an overmolding securing the heat exchanger plate to the floor (see paragraph 40-41 which discloses using a structural adhesive to bond the heat exchange plate 1/11 with the tray 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 6, 11, 13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469).
Regarding claim 11, Hashimoto discloses a battery pack, comprising: 
an enclosure assembly including a tray (14, as depicted in Fig. 21) and a cover (16) received over the tray (see Fig. 21 which discloses an enclosure); 
a molded-in channel formed in a floor of the tray (see channels that are formed in the tray 5 in Fig. 21 which hold conduits/pipes 60); 
a heat exchanger plate (12) over the molded-in channel (see Fig. 21 where plate 12 is over the channels holding conduits 60).
Hashimoto discloses a plate (12) and a tray (14) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive or an overmolding securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).
Yang, like Hashimoto, teaches a cooling tray (5) that is covered by a plate (1) to transmit thermal energy (as depicted in Fig. 1).  Yang teaches utilizing a thermally conductive bonding (9) between heat exchange members in the battery module such as between 1 and 3 (paragraphs 38-41) as well as between tray (5) and exchanger plate (1, as depicted in Fig. 1).  Yang teaches such a configuration to maximize heat transfer (paragraphs 38-41).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the thermally conductive adhesive of Yang to the structure of Hashimoto 
Regarding claim 6, Hashimoto discloses a plate (12) and a tray (14) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).
Yang, like Hashimoto, teaches a cooling tray (5) that is covered by a plate (1) to transmit thermal energy (as depicted in Fig. 1).  Yang teaches utilizing a thermally conductive bonding (9) between heat exchange members in the battery module such as between 1 and 3 (paragraphs 38-41) as well as between tray (5) and exchanger plate (1, as depicted in Fig. 1).  Yang teaches such a configuration to maximize heat transfer (paragraphs 38-41).
Regarding claim 13, Hashimoto further discloses the enclosure assembly includes a mid-tray (circuit board/cover portion 24 which is an electrical subassembly and also includes a gas duct which is a portion of cover portion 24, see paragraph 70) received between the tray and the cover (such as cover 72 in Fig. 1) and further wherein the mid-tray establishes an electrical subassembly within the enclosure assembly (as mentioned above). 
Regarding claim 15, Hashimoto further discloses the molded-in channel is formed in a first open area of the tray (see Fig. 21 which illustrates the tray 14 has an open area on top where the pipes 60 are placed and the channels are formed), a second open area of the tray, or both and comprising a battery array received within the first open area, wherein the battery array is in thermal contact with the heat exchanger plate (see Fig. 5 which illustrates an area over the molded channel/61 and where a battery array 1 is in this same area and where the battery array is in thermal contact with heat exchanger plate 12). 
Regarding claim 17, Hashimoto further discloses a heat exchanger plate (12) received over the molded-in channel (see Fig. 21) to establish a serpentine passage of the cooling circuit between the channel and the heat exchanger plate (see serpentine passage formed by pipe 60 in Fig. 20). 
Regarding claim 19, Hashimoto further discloses the molded-in channel is countersunk into the floor (see Fig. 21 where the channels in which the conduits 60 reside are countersunk into the tray 5). 
Regarding claim 20, Hashimoto further discloses a thermal enhancement feature that protrudes from a surface of the molded-in channel (see Fig. 21 which illustrates a metal tube 60 that protrudes from the surface of the molded in channel to enhance thermal heat transfer via movement of cooling fluid). 
Regarding claim 21, Hashimoto, as modified above, further discloses the tray establishes at least a portion of an outermost surface of the battery pack (see Fig. 1 which illustrates tray 14 being the bottom surface of the battery pack), and the floor establishes an interior component contacting surface of the tray (the top side of tray 14 contacts an interior of the battery pack), and further wherein the heat exchanger plate is secured directly to the interior component contacting surface (see Fig. 21 which illustrates that interior contacting surface, which is the topside of tray 14, directly contacts heat exchanger plate 12, and further teaches it being “secured” by modification with adhesive of Yang in the rejection of claim 11 above).
Regarding claim 22, Hashimoto further discloses a portion of the mid-tray is exposed outside of the enclosure assembly (see paragraph 70 where the mid-tray subassembly 24 includes a gas duct which leads to an external portion of the battery pack).
Regarding claim 23, Hashimoto discloses a battery pack, comprising:

a molded-in channel (60) formed in a floor of the tray (the “molded-in” limitation is directed to a process of making the claimed channel and does not impart any structure different from what is taught by Hashimoto, see MPEP §2113),
wherein the floor establishes an interior component contacting surface of the tray (see annotated Figure below);
a tubing received within the molded-in channel (cooling pipe, see paragraph 102);
a heat exchanger plate secured over the tubing (see annotated Figure below);
a thermal interface material applied on the heat exchanger plate (see annotated Figure below); and
a battery internal component (such as the battery, 5) positioned in contact with the thermal interface material (as illustrated in Fig. 21),
wherein the thermal interface material is configured to facilitate thermal conductivity between the heat exchanger plate and the battery internal component (see paragraph 88  which discloses heat transfer is preferable through the thermal interface layer/waterproof layer 19).
Hashimoto discloses a floor of the tray (as noted in the annotated Figure below) and a heat exchanger plate (as noted in the annotated Figure below) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive or an overmolding securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the thermally conductive adhesive of Yang to the structure of Hashimoto between the floor and the exchanger plate in order to enhance heat transfer while also providing a structural bond between these two structures.


    PNG
    media_image3.png
    569
    897
    media_image3.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469) and further in view of Guignard (US 2015/0280293).
Regarding claim 12, Hashimoto teaches that the tray 14 is made of a resin (such as a solid urethane group resin, as described in paragraph 110).  Hashimoto teaches this material as the bottom, outer structure of the battery enclosure that is impermeable to water (as depicted in Fig. 21).  Hashimoto, however, does not teach the material of the cover 16.  However, seeing that polymeric resin material of the tray is suitable for structural purposes as well as water proofing purposes, it would have been obvious to one of ordinary skill in the art at the time of the invention form the cover of Hashimoto out of the solid/non-expanded urethane resin in order to provide structure and water sealing on the outside of the enclosure. 
Furthermore, Hashimoto does not teach that the tray is made from an expanded polymeric material.
Guignard also discloses a battery enclosure (see abstract).
Guignard teaches the use of an expanded polymeric material for an enclosure in order to take advantage of the lower density of the expanded polymer and make a lighter battery (paragraph 19).
As such, utilizing an expanded polymer, such as in Guignard, as either the tray or the cover of modified Hashimoto would have been an obvious modification to one of ordinary skill in the art at the time of the invention to reduce the weight of the battery.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Guignard (US 2015/0280293).
Regarding claim 2, Hashimoto discloses a base made of a polymeric material/resin (such as a solid urethane group resin, as described in paragraph 110) but does not teach the tray is made from an expanded polymer material.
Guignard also discloses a battery enclosure (see abstract).
Guignard teaches the use of an expanded polymeric material for an enclosure in order to take advantage of the lower density of the expanded polymer and make a lighter battery (paragraph 19).
As such, utilizing an expanded polymer, such as in Guignard, as either the tray or the cover of modified Hashimoto would have been an obvious modification to one of ordinary skill in the art at the time of the invention to reduce the weight of the battery.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469) and further in view of Rouillard (US 6,087,036).
Regarding claim 18, Hashimoto, as modified above, teaches an adhesive to use between the floor and the heat exchanger plate.  Hashimoto, however, is silent to the type of adhesive used.  More specifically, Hashimoto does not teach an epoxy.
Rouillard also disclose a thermal management system for a battery (see abstract).
Rouillard teaches bonding a heat exchanger plate to a battery unit using an adhesive and teaches that an effective adhesive is epoxy due to its thermal conductance and compliance (col. 25 lines 30-38).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the epoxy adhesive of Rouillard in the apparatus of modified Hashimoto in order to take advantage of the epoxy’s thermal conductance and compliance.  Furthermore, .

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding claim 1 address the newly added limitations which are addressed in the rejection above.  In these arguments, Applicant states that the cover case 16 and member 14 are not “the enclosure assembly including a polymer based component” and states that casing portions 71-73 must be including in the interpretation of the term “battery pack”.  The Office respectfully disagrees with this limited interpretation.  Applicant has not defined the “battery pack” in the claims or the specification that would preclude the enclosure of Fig. 21, as discussed in the rejection above, from being a battery pack.  As best understood, it appears as though Applicant is making arguments based on an interpretation of the claims that is different than the interpretation set forth in the rejection.
On page 6, Applicant argues that in claim 7, the “thermally conductive sheet” 12 of Hashimoto is not a “heat exchanger plate”.  The Office respectfully disagrees with this assertion as these are identical terms.  Applicant goes on to argue that sheet 12 is not secured to the tray/polymer based component by an overmolding.  The Office respectfully disagrees with this argument.  The claimed “overmolding” is exactly what is depicted in Fig.21 where a portion of sealant 18 overlaps/overmolds the sheet 12 and will secure/hold it against a portion of the polymer enclosure 16/14. 
On pages 6-7, Applicant argues that in claim 11, Yang does not teach “molded-in channels” because cooling passages are not “molded into the casing 1” and element 11 of Yang is not a “heat exchange plate”.  The Office respectfully disagrees with these arguments.  First, Applicant seems to be arguing that the cooling passages of Yang do not meet the claim limitations because they are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, as best understood, it appears as though Applicant is arguing that the lower portion of 1, such as 1c in Yang, along with 11 of Yang does not qualify as a “heat exchanger plate”, as claimed.  The Office respectfully disagrees with this argument.  This is exactly what 1/11 is.  It is a plate that is secured over the molded-in channel of Yang and conducts heat away from the battery.  As best understood, it appears as though Applicant is making arguments based on Applicants entire disclosure, rather than what is in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725